In an action to recover damages for fraud and conversion, the defendants other than Principal Mutual Life Insurance Co. appeal from an order of the Supreme Court, Kings County (Mason, J.), dated July 2, 1999, which granted the plaintiffs’ motion for a temporary restraining order, and denied their cross motion to dismiss the complaint insofar as asserted against them.
*528Ordered that the order is reversed, on the law, with costs, the motion is denied, the cross motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
The Supreme Court erred when it found a basis for jurisdiction under CPLR 302 (a) (3) (ii), as the plaintiffs failed to establish either that they sustained an injury within this State (see, Ingraham v Carroll, 235 AD2d 778; Carte v Parkoff, 152 AD2d 615; Hermann v Sharon Hosp., 135 AD2d 682), or that the appellants derived substantial revenue from interstate or international commerce (see, Rosenberg v Cosgrove, 212 AD2d 521). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.